Case 19-31032   Doc 5   Filed 09/12/19   Entered 09/12/19 12:55:14   Desc Main
                           Document      Page 1 of 6
Case 19-31032   Doc 5   Filed 09/12/19   Entered 09/12/19 12:55:14   Desc Main
                           Document      Page 2 of 6
Case 19-31032   Doc 5   Filed 09/12/19   Entered 09/12/19 12:55:14   Desc Main
                           Document      Page 3 of 6
Case 19-31032   Doc 5   Filed 09/12/19   Entered 09/12/19 12:55:14   Desc Main
                           Document      Page 4 of 6
Case 19-31032   Doc 5   Filed 09/12/19   Entered 09/12/19 12:55:14   Desc Main
                           Document      Page 5 of 6
Case 19-31032   Doc 5   Filed 09/12/19   Entered 09/12/19 12:55:14   Desc Main
                           Document      Page 6 of 6
